ICJ_001_CorfuChannel_GBR_ALB_1949-04-09_JUD_01_ME_03_EN.txt. 58

DISSENTING OPINION BY JUDGE BADAWI PASHA.

[Tvanslation.]

I agree with the Court’s findings on the facts, as stated in the
Judgment (pp. 12-15), and with its rejection of the contention that
Albania herself laid the mines.

The Court then considers the argument that the mines may have
been laid with the Albanian Government’s connivance, and sums
it up in the following words: “According to this argument, the
minelaying operation was carried out by two Yugoslav warships at
a date prior to October 22nd, but very near that date. This would
imply collusion between the Albanian and the Yugoslav Govern-
ments, consisting either of a request by the Albanian Government
to the Yugoslav Government for assistance, or of acquiescence by
the Albanian authorities in the laying of the mines.”

To demonstrate this collusion, the United Kingdom Government
relied on the evidence of Commander Kovacic and on a number of
presumptions of fact or on circumstantial evidence.

The Court considered that,

on the one hand, the facts related by the witness from his own
knowledge were not sufficient to prove what the United Kingdom
Government claimed that they proved,

on the other hand, that the facts (presumptions of fact), even
in so far as they are established, justify no definite conclusion.

Of these facts, the Court expressly mentioned the possession
by Yugoslavia of GY mines, which it said not to have been proved,
and the conclusion, drawn from the existence of a treaty between
Albania and Yugoslavia that those two countries participated in
the criminal act of minelaying. But when it said that the facts
justified no definite conclusion, the Court evidently meant all the
facts, without exception or distinction.

I also agree with the Court on this conclusion, and I think that
there may be a strong suspicion of connivance, but that it is not
judicially proved.

In order to make clear what follows, I feel obliged to mention
all the presumptions on which the United Kingdom Government
relies as submitted in its speeches (pp. 980 and 995, Verbatim
Record, January 17th-22nd, 1949), and to make a general remark
on circumstantial evidence.

The presumptions mentioned on page 980 are five in number
and are as follows:

58
DISSENTING OPINION BY JUDGE BADAWI PASHA 59

The fact that the mines were placed actually in front of and
probably in Saranda Bay itself in the territorial waters of Albania
suggests that Albania must have been at least to some extent
implicated in the laying of this minefield.

The conduct of Albania both after the blowing up of the ships
on October 22nd and even more after the discovery of the
minefield on November 13th was not the conduct which would
be expected of a Power which had learned for the first time of
the existence in her territorial waters just off a small Albanian
port of a dangerous minefield, but rather that of a State embar-
rassed by a most inconvenient discovery.

It is possible to find motives, which Albania may have had for
causing the minefield to be laid and therefore for Yugoslavia, at
that time her closest friend and ally, assisting her, since Albania
did not herself possess the resources for doing so, and no country
other than Yugoslavia and Albania had the resources and the
motives for laying a minefield here before October 22nd.

The minefield consisted of German GY mines, marked with a
swastika ; there were available stocks of German GY mines in
Yugoslavia ; Yugoslavia had marked these mines with a swastika,
and had the means of laying this minefield. The mines therefore
must have come from Yugoslavia.

Owing to the close friendship and relationship between the two
countries, it is inconceivable that Yugoslavia laid the mines
without the knowledge of the Albanian Government.

Two other presumptions are given on page 995:

I.

There would have been a serious risk that the minelaying would
have been seen from Limion Bay, Denta Point, and St. George’s
Monastery, if not from other points also.

This risk was so serious and so evident that no one intending
to lay mines without Albania’s consent would ever have dared
run it.

*
* *

The general observation is as follows :

In a system of evidence which is based upon free appraisal by
the judge, as is the case in national criminal legislation and in
international law, circumstantial evidence means facts which,
while not supplying immediate proof of the charge, yet make the
charge problable with the assistance of reasoning. The elements
of such circumstantial evidence must be interpreted and associated
in order to draw the relevant inferences and reconstruct the data
on which the hypothesis of responsibility is founded. In this
process of interpretation and association, there is a risk of commit-

59
DISSENTING OPINION BY JUDGE BADAWI PASHA 60

ting errors of appreciation, of Jetting the imagination fill in the
gaps in the evidence, or of reasoning in a specious manner. This
method of evidence, which seeks or pretends to arrive at certainty,
most often attains only a high degree of probability. The fact
remains that under some legislations, circumstantial evidence must
be weighty, accurate and concordant. On the other hand, the
most reliable doctrine takes the view that “proof by circumstantial
evidence is regarded as successfully established only when other
solutions would imply circumstances wholly astonishing, unusual
and contrary to the way of the world”. These rules must be a
constant guide in weighing evidence.

*
* *

The Court then comes to the United Kingdom argument that
whoever laid the mines, they cannot have been laid without the
Albanian Government knowing of it.

The Court feels bound to state first that ‘‘it cannot be concluded
from the mere fact of the control exercised by a State over its
territory and waters that that State necessarily knew, or ought to
have known, of any unlawful act perpetrated therein, not yet
that it necessarily knew, or should have known, the authors. This
fact, by itself and apart from other circumstances, neither involves
prima facie responsibility nor shifts the burden of proof.”

The Court then mentions two classes of facts which corroborate
one another. The first relates to Albania’s attitude before and
after the catastrophe of October 22nd, 1946 ; the others concern
the possibility of observing minelaying from the Albanian coast.

From facts and observations connected with these two orders
of facts which the Court considers as established, the conclusion
is drawn that the minelaying which caused the explosions of
October 22nd, 1946, could not have been unknown to the Albanian
Government.

Then, after referring to the Albanian authorities’ omission, if
not to send a general notification to all States, at least to warn
the warships of the danger that they were running into, during
nearly two hours, from the moment when they were reported to
the Commander of the Coastal Defences by the look-out post at
St. George’s Monastery, up to the time of the explosion of the
Saumarez, the Court concludes that Albania is responsible under
international law for the explosions and the damage and loss of
human life that resulted, and that the Albanian Government must
pay compensation to the United Kingdom Government.

It is these two last findings of the Court that, to my regret, I
cannot accept.

| 60
DISSENTING OPINION BY JUDGE BADAWI PASHA 61

The two series of facts, on which the Court bases its finding in
regard to knowledge, were put forward with others by the United
Kingdom in support of the argument of connivance. But after
considering this argument, the Court came to the conclusion that,
in spite of seven concurrent presumptions, it was still a conjecture.

In any case, it is clear that if connivance or collusion has not
been established, the knowledge of the minelaying that would be
the consequence of this connivance, is necessarily excluded. To
maintain the contrary would be equivalent to saying that arguments
insufficient for establishing connivance are sufficient to prove
knowledge inasmuch as it is a consequence of connivance—which
I think is inadmissible.

In the British argument, knowledge is so confused with
connivance, that it is impossible to separate them. But connivance
presupposes Yugoslavia’s complicity, and the Court, with which
I agree, thinks that this complicity is not proved.

How then can the two notions be separated? Evidently the
only way would be to reject the argument that the minelaying
operation was the result of a plot and to confine oneself to the mate-
rial fact of the minelaying, on the assumption that it was carried
out by an unknown agency ; it must be ascertained whether the
circumstances of the case lead to the conclusion that Albania, quite
apart from all connivance, had, or had not, knowledge of the mine-
laying. By reducing the problem to these terms, we are able,
of course, to dissociate knowledge from connivance; but in
that case, physical proof so to speak of knowledge is necessary.
Reduced to that abstraction, knowledge could only be estab-
lished if it were shown that Albania, or, more exactly, the
local authorities on the coast, saw the minelaying operation.
The question of visibility from the coast then assumes an importance
which it would not have in the case of connivance ; for the latter,
as the United Kingdom Counsel maintained, could take place at
government level, between Belgrade and Tirana, without the local
authorities having seen anything. At the same time, the knowl-
edge of the minelaying must be determined in respect of time,
i.e., the moment when Albania learned of the minelaying must be
determined. Whereas, in the case of connivance, it is of little
importance to decide the moment when it took place (for connivance
in itself is sufficient to involve the responsibility of the territorial
State), the precise moment when knowledge occurred must be
determined, in order to decide when the obligation to notify the
existence of the minefield first arose, or if there were not sufficient
time to make the notification, when arose the obligation to warn
the ships which were passing through the Channel of the danger
into which they were running.

The United Kingdom stated that this visibility was estab-
lished beyong dispute, both before the Security Council and in the

61
DISSENTING OPINION BY JUDGE BADAWI PASHA 62

early stages of the proceedings. The evidence of the naval officers
had the same positive ring. But Counsel for the United Kingdom
no longer regards this fact as important in his oral reply
(pp. 993-995). He even admitted the possibility that the coastal
authorities had neither seen nor heard anything. Knowledge
would then have existed at the governmental level between Tirana
and Belgrade. But this would not be simple knowledge, but
knowledge as a consequence of connivance.

Even in so far as the United Kingdom Counsel, in his speech in
reply, held visibility to constitute a presumption of connivance,
he did not do so not because it constitutes a certainty, but because
it involves such a serious and evident risk for anyone intending to
lay mines, that he would never have dared to do so without Albania’s
consent.

In short, the evidence of knowledge, in the United Kingdom case,
is the same as that for connivance. But for the purpose of estab-
lishing connivance, it was considered conjectural. Can it be
thought otherwise as regards the establishing of knowledge ?

It was thought however that justification for a reply in the
affirmative was to be found in the Report of the Committee of
Experts appointed by the Court, especially the second Report
drawn up after the experiments at Saranda.

The fact is that even in these reports, which barely differ in
their general conclusions on this point, the evidence is still con-
jecturai. In the first place, there is only certainty in regard to
visibility from Denta Point, and then only provided a look-out
post existed there, and that weather conditions (sea, clouds, wind,
etc.) were normal.

The existence of a post at Denta Point, which is accessible only
from the sea and lacks all means of communication with Saranda,
remains a matter of conjecture, as the Court has recognized. On
the other hand, it remains to be proved that the look-outs’ watch
was regular and effective, i.e., covering the whole night, and that
weather conditions on the exact day the minelaying took place
were normal, the month of October being mostly one in which
weather conditions are particularly abnormal.

The day on which the mines were laid is evidently not known.
The United Kingdom argues that it was about October 22nd, ie.,
October 2oth or 21st; but there is no certainty on this point,
and above all, nothing to prevent the date being some other day
between May x5th and October 22nd.

On every side, then, there are unknown and vague facts, and this
is why, when the Experts state that the operation must have been
observed from a certain point under certain conditions, they
merely express a scientific probability or certainty, provided all
the required conditions are fulfilled. To convert this scientific
opinion into human truth or certainty—still more, judicial cer-

62
DISSENTING OPINION BY JUDGE BADAWI PASHA 63

tainty—is an entirely different matter. When ‘the indispensable
data concerning the conditions are lacking, the only answer, in my
view, must be negative.

There remains the attitude of Albania, both before and after
October 22nd, 1946. This attitude is said to be shown by her
diplomatic notes, her opposition or obstruction to the sweeping
of the Channel; the indifference she showed after the minefield
was discovered : she did nothing to investigate or pursue the author
of the minelaying ; she showed no surprise, indignation or pertur-
bation after the discovery ; she blamed the United Kingdom for
violating her sovereignty by sweeping the mines, thus forgetting
the more serious violation of that sovereignty represented by the
laying of the mines in her territorial waters.

In the eyes of the United Kingdom, this attitude is one of a
State embarrassed by a most inconvenient discovery ; it is not the
attitude of one that has learned of the existence of a dangerous
minefield in its territorial waters, just off a small Albanian port.

The correct attitude would apparently have been for Albania
as early as October 22nd, the date of the accident, or, at any rate
October 26th, the date of the first United Kingdom communication,
to have asked for the sweeping of the Channel or to have consented
to the sweep, even though she had not been invited to participate ;
and on November 13th to have opened an enquiry into the origin
of the minefield. Albania ought, on the other hand, either to have
addressed a protest to the United Nations against the unknown
agency which had violated her sovereignty by laying minefields
in her territorial waters, and to have requested the United Nations’
intervention to discover the guilty State, or else to request a friendly
State to sweep the minefield.

It is well-known that in the case of prosecutions under municipal
law, when a person is accused of having committed an offence, the
conduct of the accused or his behaviour after the crime is often
used as a presumption against him. This behaviour sometimes
manifests itself as embarrassment or,discomfort, accompanied by
contradictions when he endeavours to provide an alibi or explain
certain circumstances which seem to weigh against him. At other
times, this behaviour assumes the opposite form, and the accused
protests his innocence vehemently and makes every effort to cast
suspicion on others. Both forms of behaviour might well be
manifested by an innocent man whose awkwardness or indignation
caused him unconsciously to adopt such a suspicious attitude.

The question then of the subsequent attitude of an accused
person must be handled with the greatest care, specially when, as
in the actual case, this question relates by its nature to connivance
more than to knowledge. And still more so when States are
involved, The attitude of an individual is generally personal and
subjective, and to be explained by his particular psychology ; the

63
DISSENTING OPINION BY JUDGE BADAWI PASHA 64

actions of a State are generally the result of deliberation, of a com-
promise between different views, and sometimes of suggestions or
advice from foreign sources, or various other considerations which
cannot possibly be circumscribed or determined. It would not
be right then, where State responsibility is involved, to act on the
mere analogy of what occurs in the case of the criminal respons-
ibility of individuals.

In regard to the diplomatic notes, the first United Kingdom
communication of October 26th was a short and peremptory noti-
fication. The Albanian note of October 31st, in addition to inop-
portune protests and an unexplainable declaration of non-respons-
ibility in case the sweep should take place in territorial waters,
contains a statement that Albania has no objection to the under-
taking, although she seems to make the usual confusion between
interior waters and territorial waters. The United Kingdom
answer to this note, dated November roth, gives the United King-
dom Government’s decision to sweep the Channel on November 12th;
‘ the tone of the notification is equally peremptory. The United
Kingdom does, it is true, refer to the sweeps of October 1944 and
February 1945, undertaken without objection from Albania ; and
assurance is given that no ship will sojourn in Albanian waters
(apparently this expression means interior waters). But Albania’s
consent is not asked, as the Central Mine Clearance Board had
recommended, nor is any invitation made to Albania to send an
observer.

Meanwhile, the discussion in the Central Mine Clearance Board
in London, of which Albania may have received information,
gives the impression of some confusion, and denotes doubt as to
the regularity of unilateral action.

It is not inconceivable then that the apparently strange attitude
of Albania may have been dictated by suggestions or advice
inspired by the international political situation of the moment.

If, on the other hand, account is taken of the fact that States
differ in their strength, culture, history, position and a multitude
of other circumstances, and consequently do not react in the same
way to a given situation, and of the fact that the countries involved
are the United Kingdom on one side and Albania on the other, it
will be readily admitted that too much attention must not be paid
to Albania’s attitude.

My conclusion therefore is that there may be strong suspicion
of knowledge, just as of connivance ; but that this is not sufficiently
proved, either by the evidence furnished by the United Kingdom,
or by the Experts’ Report.

*
* *

Since knowledge has not been judicially proved, it is superfluous
to consider whether, Albania after learning of the minelaying, was,

Ga
DISSENTING OPINION BY JUDGE BADAWI PASHA 65

in the hypothesis—the only one envisaged by the United Kingdom
—that mines were laid on October 2oth or 21st, in a position to
notify the existence of the minefield in the Medri channel, or at
least to warn the British fleet when it was steaming towards the
Channel, and whether, by her failure to do so, Albania’s respons-
ibility was involved. In any case, the necessary facts to establish
such a possibility have not been reported or discussed.

*
* *

It remains to be seen whether, apart from connivance or know-
ledge, Albania committed a fault which may have caused the
explosion, and upon which her international responsibility for the
damage suffered may eventually be founded.

The United Kingdom did not maintain, as an alternative ground
of responsibility, that such a fault existed. Counsel for the United
Kingdom even declared formally that, unless she had knowledge,
Albania was not responsible.

However, the opinion was expressed that the terms used in the
Special Agreement are general and cover all cases of international
responsibility, and that it is for the Court to examine whether
such a fault can be proved to have been committed by Albania.

Before examining this aspect of the question, it must be stressed
that international law does not recognize objective responsibility
based upon the notion of risk, adopted by certain national legisla-
tions. Indeed, the evolution of international law and the degree
of development attained by the notion of international co-operation
do not allow us to consider that this stage has been reached, or is
about to be reached.

The failure of Albania to carry out an international obligation
must therefore be proved, and it must also be proved that this was
the cause of the explosion.

Some are of the opinion that a general obligation exists for States
to exert reasonable vigilance along their coast and that the failure
of Albania to act with due diligence was, in the absence of
knowledge on her part, the reason that the minefield remained
undiscovered and that it caused the explosion.

Such a general obligation does not exist and cannot exist. Even
assuming that it does exist, the causal nexus between the failure
to carry out the obligation and the explosion remains to be shown.

Others, while admitting that no general obligation to exert
vigilance and no absolute criterion exist, maintain that in any case
there does exist a degree of vigilance which every State must
exercise, but that the extent of such vigilance is to be determined
according to the circumstances of each case.

In particular, it is asserted that Albania exaggerated her rights
of sovereignty as regards the passage of ships in her territorial
waters. This excessive and almost morbid anxiety in regard to

05
DISSENTING OPINION BY JUDGE BADAWI PASHA 66

sovereignty implies that, in order to maintain her sovereignty,
Albania should have exercised a stricter and more rigorous vigilance
than that of countries who recognize freedom of innocent passage.

On the other hand, it is asserted that Albania, through her
representative on the Security Council, loudly proclaimed that
she was extremely vigilant, in order to prevent incursions and
infiltrations by Greeks, precisely in the district where the mines
were laid and the explosion took place.

In the first place, to give a decision as to a lack of vigilance
or supervision by a State in a particular district, it would be
necessary to know the availabilities of that State: resources,
organization, situation at the moment, and a number of other
considerations.

Secondly, I do not think that her exaggeration of her rights
should necessarily involve an aggravation of Albania’s duty of
supervision. If there exists a duty of absolute or relative watch-
fulness, international law alone can determine its extent and limits.
But this duty cannot be increased or diminished by the conduct
of the State in question. This can only result from Albania’s
possibilities and not from her declarations.

On the other hand, it may be asked whether the United Kingdom
argument does not exaggerate the importance of the contradiction
in Albania’s defence on the question of vigilance—sometimes affirm-
ing and sometimes endeavouring to deny it. Does not the vigilance
to which the Albanian representative referred seem only to be
vigilance against Greek incursions and infiltrations, by landing
from small boats; this does not necessarily coincide with the
vigilance that would enable a minelaying operation carried out at
night at a certain distance from the coast to be seen and distinguished.

Moreover, this exaggeration of her rights and jealousy of her
sovereignty seem rather to show the wish of Albania to limit the
duty of supervision by means of this preventive barrage, rather
than an obligation to redouble her supervision.

Finally, it may be asked whether foreseeing the laying of mines
should be considered as a normal obligation and if, consequently,
international law lays down, and is justified in laying down, an
obligation of watchfulness suitable for preventing or observing
such minelaying.

*
* *

For these reasons, my reply to the first point in the first question
in the Special Agreement is in the negative. This reply governs
the reply to the second point, concerning compensation, and the
latter must also be in the negative.

*
* *

On the other hand, I cannot agree with the Court’s decision
as to its jurisdiction to assess the amount of compensation.

66
DISSENTING OPINION BY JUDGE BADAWI PASHA ~ 67

In my view, the words of the Special Agreement ‘‘is there any
duty to pay compensation” (“y a-t-1l le cas de réparations à
donner’), compared with those of the submissions in the United
Kingdom Application, clearly exclude such jurisdiction. This
is confirmed by the fact that the Special Agreement amounts to
a novation of the application, resulting from negotiations and
therefore implying mutual concessions on the positions originally
adopted.

Though they may be obscure, the terms of the Special Agreement
must none the less be interpreted in the light of the declarations
and of the attitudes of the Parties, as denoting absence of juris-
diction. And if there still were any doubt, the exceptional nature
of the Court’s jurisdiction, founded on the consent of the Parties
and, as a corollary, on the restrictive interpretation of the Special
Agreement, should in any case exclude such jurisdiction.

Anyhow, I do not think that the jurisprudence of the Permanent
Court of International Justice.can be invoked in the particular
circumstances of the present case, nor that the Security Council’s
Resolution can be interpreted without due regard for the terms
in which the matter was referred to the Council; these terms did
not and could not have any reference to a pecuniary settlement
of the dispute.

Finally, the parallelism between compensation and satisfaction
is only apparent. Owing to its nature, unlike ‘compensation’,
‘satisfaction’ is not limited to a single form. The fact that the
Parties have discussed before the Court the different methods
by which satisfaction may be given does not imply that it was
intended that the method of assessing the amount of the compens-
ation should also be submitted to the Court’s examination.

(Signed) BADAWI! PasHa.

67
